Case 1:18-cv-09564-ALC Document 1 Filed 10/18/18 Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AMERICAN DISCOVERY LIMITED,
EXTEND RESOURCES LLC and HGC,
INC.

Plaintiffs,
v.

COAST AUTONOMOUS LLC, DAVID

HICKEY, PIERRE LEFEvRE, MAX
LPWVP£, nw 11 RoYERE ana

4_/1. 4_4 \_/ 1 L\LA_J

ADRIAN SUSSl\/[ANN,

Defendant.

 

 

Case No.

VERIFIED COMPLAINT
AND JURY DEMAND

Plaintiffs American Discovery Limited, Extend Resources LLC and HGC, Inc.,

by Way of Complaint against Defendants Coast Autonomous LLC, David Hickey, Pierre

Lefevre, MaX Lefevre, Cyril Royere and Adrian Sussmann, hereby allege as follows:

THE PARTIES

1. Plaintiff American Discovery Limited (“American Discovery”), is a Hong

Kong Limited Company With its principal address at Dah Sing Life Building, llth Floor,

99 Voeux Road Central, Hong Kong, and its U.S. address at P.0. BoX 4413, Stamford,

Connecticut 06907. American Discovery is a Worldvvide provider of legal process

outsourcing services in the areas of managed document review, litigation and other support

services, discovery consulting, legal research and contract management

Case 1:18-cv-09564-ALC Document 1 Filed 10/18/18 Page 2 of 29

2. Plaintiff Extend Resources LLC (“Extend”), is a Delaware Limited Liability
Company With its principle place of business at 1127 High Ridge Road, Suite 170,
Stanford, Connecticut 06905. Extend Resources is a business and legal solutions company
that provides contract management, information security, eDiscoverv and other
management information processing services. The members of Extend are Hovvard
I-Ioffmann, a resident of the State of NeW York, and De Novo Perspectives LLC, a
Delavvare Limited Liability Company. The members of De Novo Perspectives LLC are

Howard Hoffmann and l\/Iichael Yeager, a Nevv Jersey resident

L»)
*U
,_

por tion, With its principle
place of business at P.O. BoX 17272, Stamford, Connecticut 06907. HGC is a consulting
firm that also makes secured investments in certain service-oriented businesses

4. Defendant Coast Autonomous LLC (“Coast), is a California Limited
Liability Company With its principle place of business at 23 East Colorado Boulevard,
Suite 203, Pasadena, California 91105. Coast is in the business of creating, developing
and deploying autonomous vehicle technologies for commercial use.

5. Defendant David Hickey (“Hicl<ey”) is a resident of the State of California,
residing at 1655 Euclid Avenue, San Marino, California 91108. Hickey is a member
(owner), Chairman and CEO of Coast.

6. Defendant Pierre Lefevre (“Pierre”) is a member (ovvner), board member
and the Chief Technology Officer of Coast, residing at 1217 Sunset Drive, Clearvvater,

Florida 33755.

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 3 of 29

7. Defendant MaX Lefevre (“l\/[ax”) is a member (owner) and the Marketing
and Communications Director of Coast, residing at 1217 Sunset Drive, Clearvvater, Florida
33755.

8. Defendant Cyril Royere (“Royere”) is a member (oWner) and the Robotics
Chief of Coast, residing at 9 Rue de la Justice, 6020() Compiegne, France.

9. Defendant Adrian Sussmann (“Sussmann”) is a member (owner), board
member and a President of Coast, residing at 2770 Arapahoe Road, #132-246, Lafayette,

Colorado 80026.

10. This Court has diversity jurisdiction under 28 U.S.C. §1332 in that the
amount in controversy exceeds $75,000, exclusive of interest and costs, and the parties are
citizens of different states.

11. This Court has personal jurisdiction over Defendants because they have
purposefully availed themselves of the privileges and benefits of the laws of the State of
New Yorl<, including through dealings With Plaintiffs in the State of Nevv York.

12. Defendants’ minimum contacts also include negotiating and entering into
the agreements and business relationships With American Discovery and Extend in the
State of New York, Working as employees in the State of New York, attending meetings
and attendance at Coast’s product demonstrations in the State of New York.

13. The Defendants Coast, Pierre and Royere are also subject to jurisdiction in

Nevv York as Defendants in another litigation in this Court, Where they have been alleged

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 4 of 29

to have committed a substantial fraud and theft in Meridian Autonomous, lnc. v. Coast, et.
a_l., Case No. 1:17-cv-05846(VSB).
14. Venue is appropriate in this district pursuant to 28 U.S.C. §1391.
FACTUAL ALLEGATI()NS

15. On or about March 27, 2017, Coast, through Hickey and Sussmann, entered
into an agreement with American Discovery and Extend in which American Discovery and
Extend each agreed to provide a services credit to Coast, in a total amount of 3300,()00, in
exchange for an ownership interest in Coast.

16.
obtained a 1% ownership interest in Coast, and each provided Coast with a services credit
in the amount of $150,000.

17. At the time of the Agreement, Coast did not have a written operating
agreement

18. American Discovery’s and Extend’s 1% ownership interests in Coast were
memorialized in a capital table (“CAP table”) prepared by Coast, a true copy of which is
annexed hereto as Exhibit A.

19. The CAP table unequivocally identifies the owners of Coast, including
American Discovery and Extend, and their respective ownership interests as of March 31,
2017, as well as the projected ownership interests as of May 31, 2017.

20. Thereafter, Hickey and Sussmann represented to third parties, including

through an updated CAP table, that American Discovery and Extend were owners of Coast

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 5 of 29

as of August 21, 2017. A true copy of the “updated CAP table” is annexed hereto as
Exhibit B.

21. At all times, American Discovery and Extend were listed as and treated as
each owning a 1% interest in Coast.

22. In November 2017, in litigation currently pending in the United States

District Court for the Southern District of New York, captioned, l\/Ieridian Autonomous

 

lnc. v. Coast Autonomous LLC, 1:17~cv-()5846-VSB, in which Coast and other Defendants

 

here are being sued for a substantial theft of trade secrets and intellectual property, Coast

of

{/1

“ired by the Court to identify all members (owners) of Coast for purpos.l
jurisdiction ln connection with its filing, Coast represented to the Court that American
Discovery and Extend were members of Coast.

23. A true copy of Coast’s filing with the Court, together with the ownership
chart is annexed hereto as Exhibit C.

24. ln consideration of their ownership interest in Coast, American Discovery
and Extend, each provided a $150,000 services credit to Coast for Coast to utilize, in its
discretion, as a credit towards services that may be provided for or to Coast.

25. ln this regard, Coast sought to utilize and actually utilized a portion of the
services credit it had obtained from Extend.

26. lndeed, Extend provided services to Coast with respect to its corporate
filings, securing of liability insurance in support of product demonstrations, formulation of

marketing and public relations materials, including website creation, and administrative

and IT services. Extend also provided assistance with various financial tasks and was asked

68915834

 

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 6 of 29

to take on the responsibility for setting up of the chart of accounts and preparing Coast’S
financial statements.

27. ln its discretion, Coast elected not yet to utilize the services credit that it
obtained from American Discovery.

28. Similarly, on or about March 27, 2017, Coast entered into an agreement
with Hickey Smith LLP (“Hickey Smith”), a law firm where Hickey is the Managing
Partner, for Hickey Smith to provide a services credit to Coast in a total amount of $450,000

in exchange for a 3% ownership interest in Coast.

29. ln this reg"rd, Coast sought to and actaall‘y utilized a significant portion of
the services credit obtained from Hickey Smith.
3(). In reliance upon American Discovery’s, Extend’s and Hickey Smith’s

ownership interests in Coast, in November 2017, Plaintiff HGC as secured lender, agreed
to advance additional funds under its various financing arrangements with American
Discovery, Extend and Hickey Smith, where the ownership interest in Coast served as part
of the secured collateral.

31. Indeed, in connection with these additional advances, both Coast and
Hickey made clear that they were aware that the membership interests in Coast were an
important piece of HGC’s collateral.

32. ln fact, in November of 2()17, Hickey, on behalf of Coast, confirmed to
HGC’s treasurer that American Discovery, Extend and Hickey Smith were each owners of

Coast and acknowledged that the ownership interest in Coast would serve as collateral in

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 7 of 29

support of HGC increasing its loan advances under the credit facilities with American
Discovery, Extend and Hickey Smith.

33. Based upon Hickey’s representations, HGC made additional advances,
commencing in November 2017, under its secured credit facilities with American
Discovery, Extend and Hickey Smith in amounts that now total in excess of $3.0 million
(the “Debt”), where all of the assets of American Discovery, Extend and Hickey Smith,
including their ownership in Coast, were pledged as collateral.

34. On March 8, 2018, and as a further memorialization of their ownership in
Coast, Coast sent an email to Extend’s ‘v'ic s President of Administr'*ti“n, requesting tax ID
numbers for Hickey Smith, American Discovery and Extend, in order for Coast to issue K-
1’s for each company. A true copy of this communication is annexed hereto as Exhibit D.

35. Thereafter, on July 17, 2018, a representative American Discovery and
Extend, as well as members of Coast, attended Coast’s well-publicized and well-received
demonstration of its self-driving shuttle which was conducted in Times Square, New York
City.

36. On July 25, 2018, not yet having received their K-l filings for 2017,
Howard Hoffmann, on behalf of American Discovery, Extend and Hickey Smith inquired
of Coast as to when these entities might receive their K-ls. A true copy of the email is
annexed hereto as Exhibit E.

37. Hoffmann advised that the failure to timely provide the K-l ’s was adversely

affecting the entities (and their partners) compliance with statutory filings and the ability

to file timely tax returns.

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 8 of 29

38. Coast responded via email on July 30, 2018, stating contrary to the parties’
prior agreement - where American Discovery had been confirmed as an owner of l% of
Coast in exchange for a $150,000 services credit - that American Discovery had not
“earned” a 1% interest in Coast. The email went on to state that “for a variety of reasons,'
Coast has decided to take a different approach. Therefore, American Discovery will not
perform services for Coast. Accordingly, American Discovery has not earned and will not
earn any interest in Coast.”

39. Unquestionably, Coast’s July 30, 2018 email and its attempted repudiation
of American Discovery’s ownership irterest ir Coast was direc
agreement with American Discovery; (ii) its representations to this Court and others; and
(iii) its repeated memorialization of American Discovery’s 1% membership interest A
true and correct copy of Coast’s July 30, 2018 email is annexed hereto as Exhibit F.

40. ln the July 30, 2018 email, Coast also advised that it had changed its tax
filing status from a partnership to a corporation retroactively to 2017 and, as a result, no
K-l ’s would be issued to American Discovery, Extend or Hickey Smith.

41. Coast further indicated that approval of its tax change was mailed to Coast
at an address managed by Extend under its services arrangement Despite Coast’s
representation, no approval from the IRS of Coast’s tax status has been received at the
identified address.

42. On August 28, 2018, in a telephone conversation with Hickey, Howard
Hoffmann, on behalf of American Discovery, Extend and Hickey Smith, sought to obtain

a copy of the document from the IRS evidencing approval of the change in Coast’s tax

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 9 of 29

status. Later that day, the request was reiterated to l\/Iark Snyder (“Snyder”), Coast’s
Director of Business and Legal Affairs. Unfortunately, Coast refused and has continued to
refuse to provide a copy of the requested document

43. American Discovery and Extend have engaged in discussions with Coast in
an effort to resolve the instant dispute with respect to their ownership interests in Coast.

44. Unfortunately, as of the date of this filing, Coast has failed and refused to
provide appropriate K-ls, or evidence of a change in tax status, has continued to take the
position that American Discovery now has no ownership interest in Coast, despite its prior
representations to American Discovery, to trird parties and
Discovery was a 1% owner, and has acted in a manner where it threatens Extend’s 1%
interest in Coast.

45. Additionally, Coast, Hickey and Sussmann have deprived American
Discovery and Extend of their right, as minority members, to participate in the affairs and
activities of Coast by, among other things, refusing to provide information relating to
Coast’s current and proposed operations

46. Unquestionably, Coast has sought to eviscerate American Discovery’s
ownership interest in Coast, to freeze it out and to destroy any and all rights and privileges
that it expected as a member.

47. There is simply no doubt that by seeking to altogether destroy American
Discovery’s business interest in Coast, including its participation in Coast’s business and

its access to financial information as a member, that American Discovery is faced with

irreparable harm.

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 10 of 29

48. Moreover, Extend is threatened with irreparable harm with Coast’s refusal
to provide relevant and necessary financial information, including a K-l. Additionally, by
changing Coast’s tax status retroactive to 2017, claiming that American Discovery has no
equity stake in Coast, and largely ceasing to utilize the services of Extend, Coast has
threatened Extend’s ownership interest in Coast.

49. To meet its tax filing deadline, and absent its receipt of a K-l, Extend was
left with no alternative, but to exclude from its taxable income/(loss) Extend’s l% share of
Coast’s losses in 2017. Thus, Extend will have no choice but to seek to amend its tax return

T `

upon its receipt of a 1\-1 f r 2017.

50. HGC, as a third party beneficiary to Coast’s agreements with American
Discovery, Extend and Hickey Smith, is similarly threatened with irreparable harm.
lndeed, with Coast now taking the position that American Discovery’s ownership interest
in Coast is voided by Coast’s decision not to utilize the services credit from American
Discovery, and given Coast’s conduct in threatening the ownership interest of both Extend
and Hickey Smith in Coast, HGC’s security interest in the collateral supporting the Debt is
or is threatened to be impaired As a consequence, HGC’s ability to collect upon the Debt
is in jeopardy, entitling HGC to injunctive relief against Coast.

51. Based upon the foregoing, and so as to avoid irreparable harm, American

Discovery, Extend and HGC bring this action to obtain injunctive and declaratory relief for

Coast’s unlawful conduct

10

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 11 of 29

FIRST COUNT
Violation of the California Revised Uniform Limited Liability Company Act

52. Plaintiffs incorporate by reference the Factual allegations in the Complaint
as though set forth herein at length.

53. Coast is a California limited liability company and therefore subject to the
California Revised Uniform Limited Liability Company Act

54. Coast, together with Hickey, Pierre, Max, Royere and Sussmann, as
members in control of Coast, defeated American Discovery and/or Extend’s reasonable
expectations and/or acted oppressively towards American Discovery and Extend within the
meaning of the Act by: (i) eliminating, reducing or otherwise denying American
Discovery’s and/or, upon information and belief, Extend’s ownership interest in Coast,
denying/refusing American Discovery and/or Extend from an opportunity to participate in
the business“of Coast; and refusing to distribute K-ls or provide financial information

55. The aforesaid acts of oppression were, are and will be directly harmful to
American Discovery and Extend and are in direct violation of the Act

56. As a direct and proximate result of Defendants’ violations of the Act,
American Discovery and Extend have suffered and continue to suffer irreparable harm and
damages

WHEREFORE, plaintiffs American Discovery Limited and Extend Resources
LLC respectfully request that this Court enter judgment in their favor and against
Defendants Coast Autonomous LLC, David Hickey, Pierre Lefevre, Max Lefevre, Cyril

Royere and Adrian Sussmann, jointly and severally, as follows:

11

68915834

 

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 12 of 29

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC;

(b) For the entry of an Order compelling Coast, Hickey, Pierre, l\/Iax, Royere
and Sussmann to immediately provide K-l’s to American Discovery Limited and Extend
Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s
tax filing status to be void ab initio;

(d`) Compensatory and consequential damages;

(e) Costs, interest and reasonable attorney’s fees;

(f) Pre and post judgment interest; and

(g) For such other and further relief as the Court may deem equitable and just.

SECOND COUNT
(Tortious Interference with a Prospective Economic Advantage)

54. Plaintiffs incorporate by reference the allegations in the First Count of the
Complaint as though set forth herein at length.

55. By virtue of their membership interests in Coast, American Discovery and
Extend had a reasonable expectation of economic gain, including an expectation to receive
an opportunity to participate in Coast’s business, to receive financial information and
financial distributions from surplus income generated from Coast’s business operations

56. Additionally, as a secured lender for American Discovery, Extend and
Hickey Smith, HGC had a reasonable expectation of economic gain, including an

expectation to have the ownership interest of Coast as part of its secured collateral

12

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 13 of 29

57. Defendants intentionally and maliciously interfered with Plaintiffs’
expectation of economic gain by, inter alia, (i) refusing to distribute any of Defendants’
income to Plaintiffs, (ii) utilizing Plaintiffs’ income and/or assets for their own personal
benefit to the Plaintiffs’ detriment, (iii) by seeking to eliminate and/or reduce American
Discovery’s and/or, upon information and belief, Extend’s ownership interest; (iv)
eliminating or diminishing HGC’s collateral; and (v) by refusing to permit Plaintiffs an
opportunity to participate in Coast’s business, provide K-l’s and/or other financial
information

58. Defendants’ interference with Plaintiffs’ prospective econ“riic adv'"ntage
was not lawfully justified and is fraudulent, dishonest, and/or unlawful

59. Defendants conduct has been intentional, willful, wanton, and undertaken
with the purpose of enriching themselves and at the expense of Plaintiffs

60. As a direct and proximate cause of Defendants’ tortious interference with
Plaintiffs’ prospective economic advantage, Plaintiffs have suffered and continue to suffer
irreparable harm and damages

WHEREFORE, Plaintiffs respectfully request this Court enter judgment in their
favor and against Defendants, jointly and severally, as follows:

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC and that HGC’s secured interest in Hickey Smith LLP includes its 3%

interest in Coast Autonomous LLC;

13

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 14 of 29

(b) For the entry of an Order compelling Coast, Hickey, Pierre, Max, Royere
and Sussmann to immediately provide K-l ’s to American Discovery Limited and Extend
Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s
tax filing status to be void ab initio;

(d) Compensatory and consequential damages;

(e) Costs, interest and reasonable attorney’s fees;

(f) Pre and post judgment interest; and

(g`) For such other and further relief as the Court may deem equit"b

THIRD COUNT
(Tortious Interference with Contract)

61. Plaintiffs incorporate by reference the allegations in the First and Second
Counts of the Complaint as though set forth herein at length.

62. Hickey, who is a partner in Hickey Smith, is also an attorney for Coast and
serves as an owner and director of Coast. Certainly, Coast, Hickey, Pierre, l\/Iax, Royere
and Sussmann knew or should have known of HGC’s agreements with American
Discovery, Extend and Hickey Smith for Coast to serve as a secured lender, where the
ownership in Coast would serve as part of HGC’s secured collateral

63. Similarly, Hickey, Pierre, Max, Royere and Sussmann knew or should
have known of Coast’s agreement with American Discovery and Extend for American
Discovery and Extend to each have a 1% interest in Coast in exchange for a 8150,000

services credit

14

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 15 of 29

64. Notwithstanding that knowledge, Coast, Hickey, Pierre, Max, Royere and
Sussmann tortiously interfered with the aforesaid agreements as set forth above.

65. Defendant’s tortious conduct was willful and intentional with malice for
the purpose of enriching themselves at the expense of HGC.

66. As a direct and proximate result of Defendants’ willful and intentional
interference with contractual relations, HGC has suffered and continues to suffer
irreparable harm and damages

WHEREFORE, Plaintiffs respectfully request this Court enter judgment in their

(a) For the entry of an ()rder declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC and that HGC’s secured interest in Hickey Smith LLP includes its 3%
interest in Coast Autonomous LLC;

(b) For the entry of an Order compelling Coast, Hickey, Pierre, l\/Iax, Royere
and Sussmann to immediately provide K~l ’s to American Discovery Limited and Extend
Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast“s
tax filing status to be void ab initio;

(d) Compensatory and consequential damages;

(e) Costs, interest and reasonable attorney’s fees;

(f) Pre and post judgment interest; and

(g) For such other and further relief as the Court may deem equitable and just

15

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 16 of 29

FOURTH COUNT
(Conversion)

67. Plaintiffs incorporate by reference the allegations in the First through Third
Counts of the Complaint as though set forth herein at length.

68. Defendants have willfully and wrongfully exercised dominion and control
over the property, including assets and income, of American Discovery and/or Extend
without proper authorization to which Plaintiffs are lawfully entitled

69. As a direct and proximate cause of Defendants’ conversion, Plaintiffs have
suffered and continue to suffer irreparable harm and damages

WHEREFORE, plaintiffs American Discovery Limited and Extend Resources
LLC respectfully request that this Court enter judgment in their favor and against
Defendants Coast Autonomous LLC, David Hickey, Pierre Lefevre, Max Lefevre, Cyril
Royere and Adrian Sussmann, jointly and severally, as follows:

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC;

(b) For the entry of an Order compelling Coast, Hickey, Pierre, Max, Royere
and Sussmann to immediately provide K-l ’s to American Discovery Limited and Extend
Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s
tax filing status to be void ab initio;

(d) Compensatory and consequential damages ;

(e) Costs, interest and reasonable attorney’s fees;

16

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 17 of 29

(f) Pre and post judgment interest; and
(g) For such other and further relief as the Court may deem equitable and just

FIFTH COUNT
(Breach of Contract)

70. Plaintiffs incorporate by reference the allegations in the First through Fourth
Counts of the Complaint as though set forth herein at length.

71. Coast entered into an agreement with American Discovery and Extend to
provide each with a 1% ownership interest in Coast in exchange for a services credit (the
“Agreement”).

72. American Discovery and Extend performed under the Agreement by
providing services credits to Coast.

73. Coast memorialized the Agreement in “CAP” tables and in court filings

74. Coast has breached the Agreement by eliminating, reducing and/or denying
American Discovery’s and/or, upon information and belief, Extend’s ownership interest in
Coast, by refusing to permit participation in Coast’s business and by refusing to provide
financial information and K-l ’s.

75. As a direct and proximate cause of Defendants’ breach of contract, Plaintiffs
have suffered and continue to suffer irreparable harm and damages

WHEREFORE, plaintiffs American Discovery Limited and Extend Resources
LLC respectfully request that this Court enter judgment in their favor and against

Defendant Coast Autonomous, LLC, as follows:

17

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 18 of 29

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC;

(b) For the entry of an Order compelling Coast to immediately provide K-l ’s
to American Discovery Limited and Extend Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s
tax filing status to be void ab initio;

(d) Compensatory and consequential damages;

(e`) Costs, interest and reasonabl" ~‘ttorn"y’s fees;

(f) Pre and post judgment interest; and

(g) For such other and further relief as the Court may deem equitable and just.

SIXTH COUNT
(Breach of Implied Covenant of Good Faith and Fair Dealing)

76. Plaintiffs incorporate by reference the allegations in the First through Fif`th
Counts of the Complaint as though set forth herein at length.

77. The parties entered into the Agreement

78. By its willful, wanton and bad faith conduct aforesaid, Coast has breached
the covenant of good faith and fair dealing implied in every agreement

79. As a direct and proximate result of Coast’s breach of the implied covenant
of good faith and fair dealing, Plaintiffs have suffered and continue to suffer irreparable

harm and damages

18

68915834

 

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 19 of 29

WHEREF()RE, plaintiffs American Discovery Limited and Extend Resources
LLC respectfully request that this Court enter judgment in their favor and against Coast
Autonomous, LLC, as follows:

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC;

(b) For the entry of an Order compelling Coast to immediately provide K~l’S
to American Discovery Limited and Extend Resources LLC for 2017;

(c) For the entry o an Order decl~ z
tax filing status to be void ab initio;

(d) Compensatory and consequential damages;

(e) Costs, interest and reasonable attorney’s fees;

(f) Pre and post judgment interest; and

(g) For such other and further relief as the Court may deem equitable and just

SEVENTH COUNT
(Breach of Fiduciary Duty)

80. Plaintiffs, incorporate by reference the allegations in the First through Sixth
Counts of the Complaint as though set forth herein at length.

81. The members of a limited liability company, and managing members of a
limited liability company, have a fiduciary duty to other members and to the company.

82. Defendants breached their fiduciary duties to American Discovery and
Extend by, inter alia, (i) refusing to distribute income and/or allocate profits or losses, (ii)

failing to maximize Defendants’ income and/or profits, (iii) using Defendants’ ownership

19

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 20 of 29

interest, assets, income and/or services for their own use and benefit and to Plaintiffs’
detriment; (iv) failing to provide financial information and K-ls; and (v) failing to
acknowledge American Discovery’s and/ or Extend’s l% ownership interest,.

83. As a direct and proximate result of Defendants’ breaches of their fiduciary
duties, plaintiffs have suffered and continue to suffer irreparable harm and damages

WHEREFORE, plaintiffs American Discovery Limited and Extend Resources
LLC respectfully request that this Court enter judgment in their favor and against
Defendants David Hickey, Pierre Lefevre, l\/Iax Lefevre, Cyril Royere and Adrian
Sussmann, jointly and severaliy, as follows:

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC;

(b) For the entry of an Order compelling Coast, Hickey, Pierre, Max, Royere
and Sussmann to immediately provide K-l ’s to American Discovery Limited and Extend
Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s
tax filing status to be void ab initio;

(d) Compensatory and consequential damages;

(e) Costs, interest and reasonable attorney’s fees;

(f) Pre and post judgment interest; and

(g) For such other and further relief as the Court may deem equitable and just

20

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 21 of 29

EIGHTH COUNT
(Accounting)

84. Plaintiffs incorporate by reference the allegations in the First through
Seventh Counts of the Complaint as though set forth herein at length.

85. Plaintiffs American Discovery and Extend are members and owners of
Coast.

86. As set forth above, Plaintiffs have presented facts establishing their proper
purpose for an inspection of Coast’s books and records and an accounting from Defendants

87. As owners, plaintiffs American Discovery and Extend are entitled to access
to Coast’s financial records

88. Plaintiffs’ requests for financial records, including K~l ’s, have been denied.

89. As a direct and proximate result of Defendants’ actions, plaintiffs have
suffered and continue to suffer irreparable harm and damages

WHEREFORE, plaintiffs American Discovery Limited and Extend Resources
LLC respectfully request that this Court enter judgment in their favor and against
Defendants, jointly and severally, as follows:

(a) For the entry of an Order compelling an accounting;

(b) For the entry of an Order compelling Coast, Hickey, Pierre, Max, Royere
and Sussmann to immediately provide K-l ’s to American Discovery Limited and Extend
Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s
tax filing status to be void ab initio;

(d) Compensatory and consequential damages;

21

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 22 of 29

(e) Costs, interest and reasonable attorney’s fees ;
(f) Pre and post judgment interest; and
(g) For such other and further relief as the Court may deem equitable and just

NINTH COUNT
(Common Law Fraud)

90. Plaintiffs incorporate by reference the allegations in the First through Eighth
Counts of the Complaint as though set forth herein at length.

91. At all times material hereto, Coast, through Hickey, made representations
to American Discovery and Extend that they were and/or are owners and members of Coast
and would otherwise permit American Discovery and Extend to realize the benefits of their
ownership interest therein

92. Coast, through Hickey, made representations to HGC that American
Discovery, Extend and Hickey Smith are owners and members of Coast.

93. The representations were made to Hoffmann and were material when made.

94. Coast and Hickey knew or should have known that their representations
were false when made.

95. Plaintiffs relied upon the foregoing representations by agreeing to provide
service credits to Coast, and/or in providing financing to American Discovery, Extend and
Hickey Smith.

96. As a direct and proximate result of the misrepresentations as set forth
above, Plaintiffs have suffered and continue to suffer irreparable harm and damages

WHEREF()RE, plaintiffs respectfully request that this Court enter judgment in

their favor and against Defendants Coast and Hickey, jointly and severally, as follows:

22

68915834

 

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 23 of 29

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC and that HGC’s secured interest in Hickey Smith includes its 3% interest
in Coast;

(b) For the entry of an Order compelling Coast and Hickey to immediately
provide K-l ’s to American Discovery Limited and Extend Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s

tax filing status to be void ab initio;

(d) Compensatory and consequential damages;
(e) Costs, interest and reasonable attorney’s fees;

(f) Pre and post judgment interest; and
(g) ' For such other and further relief as the Court may deem equitable and just.

TENTH COUNT
(Negligent Misrepresentation)

97. Plaintiffs incorporate by reference the allegations in the First through Ninth
Counts of the Complaint as though set forth herein at length.

98. In light of their relationship as members of Coast, Defendants owed
Plaintiffs a duty of care to act in good faith.

99. Defendants negligently made false statements of fact or omitted statements
of material fact as set forth above.

100. Plaintiffs reasonably relied upon these statements in agreeing to provide
service credits to Coast, providing services to Coast, and/or in providing financing to

American Discovery, Extend and Hickey Smith.

23

68915834

 

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 24 of 29

101. By reason of the foregoing negligent misrepresentations Plaintiffs have
suffered and continue to suffer irreparable harm and damages

WHEREFORE, plaintiffs respectfully request that this Court enter judgment in
their favor and against Defendants Coast and Hickey, jointly and severally, as follows:

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC and that HGC’s secured interest in Hickey Smith includes its 3% interest
in Coast.

1,\

(D FOI= the entry Of ,~.» ww` H{“ and Hinl(pv tr\ i

mci cl W 1mmediately
provide K~l ’s to American Discovery Limited and Extend Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s
tax filing status to be void ab initio;

(d) Compensatory and consequential damages;

(e) Costs, interest and reasonable attorney’s fees ;

(f) Pre and post judgment interest; and

(g) For such other and further relief as the Court may deem equitable and just.

ELEVENTH COUNT
(Conspiracy)

102. Plaintiffs incorporate by reference the allegations in the First through Tenth
Counts of the Complaint as though set forth herein at length.

103. Defendants have acted in concert to commit unlawful acts by unlawful
means through an agreement among themselves to inflict wrong upon American

Discovery, Extend and/or HGC and, thereby, inflict wrong and harm upon Plaintiffs

24

68915834

 

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 25 of 29

104. Thus, Defendants engaged in a civil conspiracy to deny Extend and
American Discovery their ownership interests in Coast and otherwise preclude them from
enjoying the rights and benefits of their ownership interest in Coast and to deny HGC the
fruits of its financing agreements

105. As a direct and proximate result of the foregoing overt acts of civil
conspiracy, Plaintiffs have suffered and continue to suffer irreparable harm and damages

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in
their favor and against Defendants, jointly and severally, as follows:

“4~

(a) For the entry of ""i 0 aring an adjudicatin<T that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC and that HGC’s secured interest in Hickey Smith includes its 3% interest
in Coast;

(b) For the entry of an Order compelling Defendants to immediately provide
K-l ’s to American Discovery Limited and Extend Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s
tax filing status to be void ab initio;

(d) Compensatory and consequential damages;

(e) Costs, interest and reasonable attorney’s fees;

(f`) Pre and post judgment interest; and

(g) For such other and further relief as the Court may deem equitable and just.

\

25

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 26 of 29

TWELFTH COUNT
(Third Party Beneficiary)

106. Plaintiffs incorporate by reference the allegations in the First through
Eleventh Counts of the First Complaint as though set forth herein at length.

107. HGC, as a secured lender on the Debt, is a third party beneficiary under the
Agreement and under an agreement between Coast and Hickey Smith for the provision of
services in exchange for an ownership interest in Coast.

108. As a direct and proximate result of Coast’s breaches of the Agreement
and/or any threatened breach of any agreement with Hickey Smith, HGC has suffered and
continues to suffer irreparable harm and damages

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in
their favor and against Defendant Coast Autonomous LLC, as follows:

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC and that HGC’s secured interest in Hickey Smith includes its 3% interest
in Coast;

(b) For the entry of an Order compelling Coast and Hickey to immediately
provide K-l ’s to American Discovery Limited and Extend Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’S
tax filing status to be void ab initio;

(d) Compensatory and consequential damages ;

(e) Costs, interest and reasonable attorney’s fees;

(f) Pre and post judgment interest; and

26

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 27 of 29

(g) For such other and further relief as the Court may deem equitable and just

THIRTEENTH COUNT
(Unjust Enrichment)

109. Plaintiffs incorporate by reference the allegations in the First through
Twelfth Counts of the Complaint as though set forth herein at length.

110. As a direct and proximate result of the foregoing, Defendants have been
unjustly enriched at the expense of Plaintiffs

111. As a direct and proximate result of the Defendants’ unjust enrichment
Extend, American Discovery and HGC have suffered and continue to suffer damages

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in
their favor and against Defendants, jointly and severally, as follows:

(a) For the entry of an Order declaring and adjudicating that American
Discovery Limited and Extend Resources LLC are each owners of a 1% interest in Coast
Autonomous LLC and that HGC’s secured interest in Hickey Smith includes its 3% interest
in Coast;

(b) For the entry of an Order compelling Defendants to immediately provide
K-l ’s to American Discovery Limited and Extend Resources LLC for 2017;

(c) For the entry of an Order declaring and adjudicating any change in Coast’s
tax filing status to be void ab initio;

(d) Compensatory and consequential damages;

(e) Costs, interest and reasonable attorney’s fees;

(f) Pre and post judgment interest; and
27

68915834

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 28 of 29

(g) For such other and further relief as the Court may deem equitable and just

Dated: October _‘e_§’_, 2018

FOX ROTHSCHILD LLP
Attomeysfor Plaintiffs

/s/ Marc J. Gross
l\/IARC J. GROSS, ESQ.
101 Park Avenue
17th rigor
New York, New York 10178
Tel: 212-878~7900
Fax: 212~692-0940

JURY DEMAND

Plaintiffs, American Discovery Limited, Extend Resources LLC and HGC, lnc.

hereby demand a trial by jury as to all issues so triable.

Dated: ()ctober §, 2018

68915834

FOX ROTHSCHILD LLP
Attorneys for Plaintiffs

/s/ Marc J. Gross
MARC J. GROSS, ESQ.
101 Park Avenue
17th Floor
New York, New York 10178
Tel: 212-878-7900
Fax: 212-692~0940

Case 1:18-cv-O9564-ALC Document 1 Filed 10/18/18 Page 29 of 29

VERIFICATION

HOWARD HOFFMANN, of full age, under oath, hereby declares as follows:

1. l am a Member of plaintiff Extend Resources LLC and the Executive

Director of plaintiff American Discovery Limited

2. l declare under the penalty of perjury that the facts set forth in this

dwqu

HoWARD HOWMANN

Verified Complaint are true and correct

Executed on October l, 2018

29

Error! Unknown document property name.

